 Case: 1:16-cv-01970 Document #: 278-10 Filed: 08/13/19 Page 1 of 4 PageID #:2984




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


TYRONE HOOD,                                )
                                            )
                         Plaintiff,         )     Case No. 16 CV 1970
                                            )
      v.                                    )     Honorable Andrea R. Wood
                                            )     Magistrate Judge Maria Valdez
CITY OF CHICAGO, et al.,                    )
                                            )
                                            )
                         Defendants.        )




                      EXHIBIT J
    Case: 1:16-cv-01970 Document #: 278-10 Filed: 08/13/19 Page 2 of 4 PageID #:2984



Quinn Commutes Sentence Of Man Convicted Of Lying In
Murder Case
   chicago.cbslocal.com/2015/01/13/quinn-commutes-sentence-of-man-convicted-of-lying-in-murder-case

                                                                                          January 12,
                                                                                          2015


      83°


January 13, 2015 at 6:22 am




Willie Johnson (Credit: Illinois Department of Corrections)

CHICAGO (STMW) — Gov. Pat Quinn on Monday commuted the 30-month sentence of a
man recently imprisoned for lying in a murder case — and also commuted the sentences of
a man convicted of killing a 77-year-old woman, a man convicted of shooting police officers
and a man convicted of killing a college basketball standout — all in the governor’s final day
in office.

Quinn granted mercy to Willie Johnson, who had pleaded guilty to perjury earlier this year in
a 1992 double murder case. Johnson was one of 43 people to receive commutations or
pardons on Monday.

Johnson, a 43-year-old convicted robber, originally testified against two men serving life
sentences in the slayings. But in 2011, he recanted his testimony in a post-conviction
                                                                                                        1/3
   Case: 1:16-cv-01970 Document #: 278-10 Filed: 08/13/19 Page 3 of 4 PageID #:2984

hearing for the men. A Cook County judge found that Johnson was lying on behalf of one of
the defendants, a fellow gang member.

The office of Cook County State’s Attorney Anita Alvarez took the rare step of prosecuting
Johnson for perjury, but a powerful group of attorneys — including former Gov. Jim
Thompson and retired appeals court judge Abner Mikva — urged her to back off, warning a
conviction could chill future witness recantations.

Alvarez sent a letter to those attorneys responding: “It is appropriate to prosecute perjury
only in which it can be proven beyond a reasonable doubt that a recantation, as opposed to
prior testimony, is false.”

Rob Warden, executive director emeritus of the Center on Wrongful Convictions at
Northwestern University, called the prosecution “one of the more outrageous prosecutions”
he has seen.

“I am so glad he [Quinn] did it. This would totally discourage people from truthful
recantation. I am glad Gov. Quinn had the courage to stand up and do the right thing.”

The other commutations announced Monday included:

– Anthony Dansberry, 52, who was serving 60 years in prison for the murder and robbery of
77-year-old Edna Abel in Oak Park in 1991. Dansberry’s attorneys contended he was
learning disabled and that he thought he was signing release papers — instead of the
confession that helped lead to his conviction.

– Howard Morgan, 63, a former Chicago Police officer serving 40 years in prison for
wounding three Chicago cops in a 2005 shootout. At the time, he was employed as a
railroad patrolman after leaving the Chicago Police Department. He became uncooperative
during a routine stop at 19th and Lawndale and fired at the officers, who returned fire and
wounded him, prosecutors said, calling him a “sociopath.” He was convicted of attempted
murder in 2012. The tense courtroom was reportedly filled with blue-shirted cops and
members of the Nation of Islam who supported Morgan.

– Tyrone Hood, 51, who was serving 50 years in prison for the 1993 fatal shooting of
Marshall Morgan Jr., a star basketball player at Illinois Institute of Technology. His attorneys
said he was innocent and police should have more thoroughly investigated Morgan’s father,
who is in prison for the shooting death of his girlfriend in 2001.

Warden said he was familiar with each of the commuted cases as former director of the
Center on Wrongful Convictions.

“There are some other cases on which I wish Quinn had acted, but I totally applaud what he
did here. It’s terrific.”
                                                                                                   2/3
   Case: 1:16-cv-01970 Document #: 278-10 Filed: 08/13/19 Page 4 of 4 PageID #:2984

Alvarez was “deeply disappointed” with Quinn’s decisions Monday, particularly in the
Johnson, Morgan, Dansberry and Hood commutations, said her spokeswoman Sally Daly.

Daly criticized Quinn for failing to explain why those sentences were selected for
commutation. ”It also appears that some of these commutations were granted outside of
the process,” she added.

That process allows for the prosecutor to object in the interests of public safety, to provide
facts to the Illinois Prisoner Review Board, and to hear from the relatives of the victims, Daly
said.

“Sadly, it seems former Governor Quinn circumvented these procedures in a last-minute
and secretive maneuver that puts the rights of victims of crime, and their families, at the
bottom of his list of priorities,” she said.

(Source: Sun-Times Media Wire © Chicago Sun-Times 2015. All Rights Reserved. This material may
not be published, broadcast, rewritten, or redistributed.)




                                                                                                   3/3
